DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed on 11/19/20 are acknowledged. New claims 39-41 are added. Claims 1-19, 21, and 23, are cancelled. Claims 20, 22, and 24-41 are pending. Claims 20 and 22 are amended. 
Claims 22, 32, 33, 36-38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/20.
Claims 20, 24-31, 34, 35, 39, and 41 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 11/19/20 has been considered.  A signed copy is enclosed. The references lined through were not considered because the reference was not provided or the appropriate citation, including the date, was not provided. 

Terminal Disclaimer
The terminal disclaimer filed on 11/19/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 16/603,507 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Objections Withdrawn
The objection to the specification for containing improperly marked trademarks is withdrawn in light of applicant’s amendments thereto.  

Claim Rejections Withdrawn
The rejection of claims 20-21, 29-31, 34, and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The rejection of Claims 20, 24-27, 29-31, 34, and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 21-25, 30, and 108-118 of copending Application No. 16/603,507 (reference application) is withdrawn in light of the Terminal Disclaimer filed 11/19/20. The rejection of claims 21 and 23 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 20, 24-27, 29-31, 34, 35, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The rejection of claims 21 and 23 is rendered moot by cancellation of the claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method of treating gastrointestinal epithelial barrier cell function disorders comprising administering a therapeutic protein comprising “at least” 90% sequence identity. These proteins are required to perform specific functions, including treating a very broad group of genera of disorders, which do not have shared symptoms, pathology, or etiology. The instant specification recognizes SEQ ID NO:3, 7, 11, 13, 15, 17, and 19 to have the required function, but these are a group of almost identical proteins, except for select point mutations. Therefore, these species do not represent the very vast breadth of the encompassed proteins. The disclosure does not set forth any required structure that correlates to the required function. Instead, any amino acids may be varied, with the possible exception of the mutations required at specific locations including positions 83, 147, and 151. To give an idea of the breadth of the encompassed genera, 10% variation in one of the named sequences would allow at least 23 amino acids of 233 to be mutated, added, or deleted. Varying any 23 amino acid positions within one of the SEQ ID NO would produce more than 7 x 1025 different proteins. However, it is also important to note that this does not account for the fact that there are 19 other possible amino acids at each location, or that there could be different number of mutations than 23. Therefore the total number of possible variants is enormous, even for just one of the variant proteins listed in the claims (and there are 6 different variants, each adding to the breadth of the claims). These peptides have no correlation between their structure and function because the specification provides no guidance regarding which variants are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly 

With the exception of SEQ ID NO: 3, 7, 11, 13, 15, 17, and 19, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
 Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant’s specification teaches multiple supportive examples of therapeutic proteins that can be used in the claimed methods. For example, the claimed protein can include SG-11V1 through SG-11V5 in Table 11 and Fig 27. 
2. The specification provides sequence alignment of the sequence from similar proteins in Roseburia species, and the alignment identified residues which are most conserved among the different proteins in order to assess potential impacts of substituting a particular amino acid. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As Applicant’s Table 11 shows, the named variants of SG-11V1 through SG-11V5 have almost identical structures. Each one has a combination of mutations at two to four sites, which are selected from the same five mutation sites. It is noted that only a single substitution at each site has been tested, despite the possibility for 19 other amino acids to be substituted at each site. However, the claims are not limited to only variants at these five sites, or more particularly, to those exact five substitutions. The 
2. The alignment of Figure 17 shows an alignment of four proteins, with seven amino acids out of 233 identified. While some of those amino acids are conserved (e.g. N83, N153), others that are identified in the encompassed specific mutations are not conserved across the four sequences (e.g. position 53, which can be N, S, or K; position 147 which can be a C, V, or L; position 151 which can be a C or S). The argument that conserved residues would guide one of skill in the art in the choice of mutations is not persuasive, when Applicant’s own choice of mutant proteins that are described as useful in the claimed method do not demonstrate preference for conserved or non-conserved amino acid sites. Further, the fact that a particular structure is conserved does not identify which amino acid locations can be varied to produce a particular function, nor does it identify the substitute amino acids that could be used in those locations.  Therefore, the argument is not found persuasive and the rejection is maintained. 

Enablement
The rejection of claims 20, 24-31, 34, 35, 39, and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating inflammatory bowel disease with SEQ ID NO:9 and 19, does not reasonably provide enablement for treating all of the encompassed disorders with all of the variants of the named proteins is maintained.  The rejection of claims 21 and 23 is rendered moot by cancellation of the claims. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 
The instant claims are drawn to a method of treating a disorder comprising administering a therapeutic protein comprising “at least” 90% sequence identity. These proteins are required to perform specific functions, including treating a very broad group of genera of disorders, which do not have shared symptoms, pathology, or etiology. The instant specification suggests SEQ ID NO:3, 7, 11, 13, 15, 17, and 19 to have the required function, but these are a group of related proteins, with select point mutations. Therefore, these species do not represent the very vast breadth of the billions of  encompassed proteins. Any amino acids may be varied, with the possible exception of the mutations required at specific locations including positions 83, 147, and 151. To give an idea of the breadth of the encompassed genera, 10% variation in one of the named sequences would allow at least 23 amino acids of 233 to be mutated, added, or deleted. Varying any 23 amino acid positions within one of the SEQ ID NO would produce more than 7 x 1025 different proteins. However, it is also important to note that this does not account for the fact that there are 19 other possible amino acids at each location, or that there could be different number of mutations than 23. Therefore the total number of possible variants is enormous, even for just one of the variant proteins listed in the claims (and there are 6 different variants, each adding to the breadth of the claims). 

Enteric infections are another genus of diseases encompassed, which can include infections of any enteric pathogen of the gastrointestinal tract.  These can include parasitic diseases such as cryptosporidiosis, cyclosporiasis, giardia; bacterial diseases such as campylobacter, E.coli, listeria, salmonella, shigella, typhoid fever, vibrio choler, yersenia; and viral diseases such as norovirus. 
Neurological or cognitive disorders is another genus of disorders that encompassed hundreds of different diseases with varying pathological mechanisms and symptoms. Some examples include: Alzheimer’s disease, attention deficit disorder, Lewy body dementia, epilepsy related cognitive dysfunction, normal pressure hydrocephalus, Parkinson’s disease related cognitive dysfunction, primary progressive aphasia, stroke-related cognitive dysfunction, traumatic brain injury, and others. Neurological disorders can include epilepsy, acute spinal cord injury, ALS, ataxia, Bell’s palsy, brain tumors, cerebral aneurysm, Guillain-Barre syndrome, headache, head injury, hydrocephalus, meningitis, herniated disk disease, multiple sclerosis, muscular dystrophy, neurocutaneous syndromes, stroke, Parkinson’s, headache, migraine, encephalitis, and others. 
The claimed method can also treat inflammatory bowel disease, pouchitis, irritable bowel syndrome, celiac disease, necrotizing enterocolitis, short bowel syndrome, GI mucositis, chemotherapy induced mucositis, radiation induced mucositis, oral mucositis, interstitial cystitis, CASH, and pediatric versions of all of the various encompassed diseases. 
These diseases are merely exemplary of the breadth of the claims. The broad categories such as enteric infection, metabolic diseases, neurological disorders, cognitive disorders and pediatric versions of these disorders add even more complexity to the claims. 

(2) The state of the prior art and (4) The predictability or unpredictability of the art:

It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses diseases which are not known to have a single recognized cause.  
Thus, the specification fails to provide clear and convincing evidence in sufficient support the treatment of the thousands of encompassed diseases with the millions of protein variants in the instant claims. As a result, one of skill in the art would have to perform an exhaustive search for the embodiments suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art other than for inflammatory bowel disease, where a limited number of structurally similar variants were tested. Further, no evidence has been provided which would allow one of skill in the art to predict the efficacy of the extremely high number of variants in a broad scope of diseases with a reasonable expectation of success.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
 Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). 
In addition, predicting the success of a treatment for all gastrointestinal disorders, or even all gastrointestinal epithelial barrier disorders presents challenges beyond initial screening. For example, Sanger et al (Therap Adv Gastroenterol. 2010 Sep;3(5):291-305) teach that for functional gastrointestinal disorders such as irritable bowel syndrome and functional dyspepsia, there are significant challenges to develop new treatments (see e.g. p. 292). There is evidence that even this genus of disorders, which is a subset within the claimed genera of the instant claims, include complex conditions with multiple factors contributing to pathophysiology (see e.g. p. 292). This diversity in underlying mechanisms result in a low probability that treatments will find widespread clinical benefit (see e.g. p. 292). It has been very difficult to model this group of disorders in animals, since the diseases are so poorly understood (see p. 293). Further, history has seen a notable failure of animal models to 
Odenwald et al (Nat Rev Gastroenterol Hepatol. 2017 Jan;14(1):9-21) teach that Compromised intestinal barrier function has been associated with a number of disease states, both intestinal and systemic (see e.g. abstract). However, unfortunately no therapies currently exist to restore the epithelial barrier (see e.g. page 12). Odenwald also teach that while promise in targeting the epithelial barrier, more research is needed to define mechanisms of epithelial homeostasis and fundamental disease pathogenesis prior to therapeutically targeting the epithelial barrier. (see e.g. pages 13-14). Further, Chelakkot et al (Chelakkot et al. Experimental & Molecular Medicine (2018) 50:103), teach that compromised intestinal barrier integrity is observed in both intestinal and systemic diseases, including IBDs, autoimmune diseases, and other metabolic diseases, although the scientific community has not yet determined whether the loss of barrier integrity is the cause or consequence of these diseases (see e.g. page 5). This suggests that identifying a treatment to epithelial barrier dysfunction would not predictably treat a disorder, since the connection to the disease mechanism is unknown. Therefore, one of skill in the art would be required to perform undue experimentation to define the diseases that can be treated, then identify the proteins that are encompassed by the instant claims that would provide therapeutic effects. 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples;
Several examples are provided examining the in vitro properties of the proteins of SEQ ID NO: 3, 7, 11, 13, 15, 17, and 19 in cell culture. Only one example demonstrated administration of any of the encompassed peptides, which included only SG-11 (SEQ ID NO:9) or SG-11V5 (SEQ ID NO:19) in a mouse model of inflammatory bowel disease.  This example enables these peptides in inflammatory bowel disease. However, considering that even a single point mutation can alter the activity and structure of a protein, and the extremely large number of diseases that are encompassed in the claims, this example does not support enablement for the entire scope of the claims. 
 In conclusion, the claimed invention does not provide enablement for treatment with any polypeptide except SEQ ID NO:9 and 19, or the treatment of any disorder except inflammatory bowel disease. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the 

Applicant’s Arguments
Applicant argues:
1. Applicant has provided sequence alignments to identify the conserved residues in the proteins, which would allow for assessment of potential impact on substitutions of particular amino acids. Therefore, Applicant argues that one of skill in the art could make the peptide and test their activity. Applicant provides in vitro examples and a mouse DSS model. 
2. Regarding the complexity from the encompassed disorders, the specification describes proteins for treating diseases involving gastrointestinal epithelial barrier malfunction. Applicant’s specification provides a number of assays for determining whether a protein increases barrier integrity. Further, the specification recites that there are multiple diseases linked to an improperly functioning epithelial barrier, and that one of skill in the art would appreciate that the claimed protein would be useful for the treatment of many gastrointestinal epithelial cell barrier function disorders. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. As Applicant’s Table 11 shows, the named variants of SG-11V1 through SG-11V5 have almost identical structures. Each one has a combination of mutations at two to four sites, which are selected from the same five mutation sites. It is noted that only a single substitution at each site has been tested, despite the possibility for 19 other amino acids to be substituted at each site. However, the claims are not limited to only variants at these five sites, or more particularly, to those exact five substitutions. The claims instead encompass up to 23 amino acid changes, which can be any one of 19 amino acids. There are billions of encompassed proteins, each of which has a distinct structure and function. Applicant has not taught one of skill in the art to make and use the claimed method encompassing hundreds of diseases and billions of proteins with just 5 specific variants of proteins, only two of which have been tested in vivo. 
The alignment of Figure 17 shows an alignment of four proteins, with seven amino acids out of 233 identified. While some of those amino acids are conserved (e.g. N83, N153), others that are identified in the encompassed specific mutations are not conserved across the four sequences (e.g. 
2. Applicant’s arguments attempt to dissect the elements of the claim, instead of addressing the unpredictability and undue experimentation that would be required by the claim as a whole. The genus of proteins that are encompassed are complex and unpredictable. However, the claim as a whole is even more unpredictable. Applicant is attempting to debate the link between epithelial barrier disorders and other diseases, and to show that a single mouse model testing two proteins, or in vitro systems testing 5 variants of almost identical proteins would provide sufficient directions to make and use the invention. At best, the claims have provided a genus of billions of proteins that must be able to treat hundreds of diseases. This requires an enormous amount of screening which would be undue for one of skill in the art.  In Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” Here, Applicant is attempting to extrapolate data from 5 structurally similar protein variants, and a single in vivo mouse model for a single disorder encompassed by the claims, to support claim scope that would cover all 
Applicant correctly points out that one of skill in the art could produce a mutant that is within the 90% sequence identity. But this surface view is misleading.  Up to 23 amino acids can be changed, meaning that any amino acid at any point along the polypeptide can be changed to any other amino acid.  As indicated above, any single amino acid change can result in completely altering the folding, modification and activity of a protein.  This means that while there is 90% similarity, the 10% difference could be extraordinarily important. The results of changing any given amino acid are entirely unpredictable.  Therefore, with no guidance from the specification, those of skill in the art, and even applicants themselves, are not able to determine which of the millions of polypeptides encompassed by 90% homology will be able to treat all of the encompassed diseases.  Therefore, one of skill in the art is left to screen for proteins will treat any given disease, except for the exceptions noted above. Here, the amount and duration of screening and other experimentation to identify proteins that can treat specific diseases is extraordinary, and therefore would be undue. Therefore, a practitioner would not be enabled to make and use the invention from the instant disclosure. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/18/21


/BRIAN GANGLE/Primary Examiner, Art Unit 1645